                             Case 2:19-cv-03563-SPL Document 28 Filed 10/02/20 Page 1 of 3




                 1     Laura Sixkiller (Bar No. AZ-022014)
                       laura.sixkiller@us.dlapiper.com
                 2     Kate L. Benveniste (Bar No. AZ-027284)
                 3     kate.benveniste@us.dlapiper.com
                       David Onuschak (Bar No. AZ-033405)
                 4     david.onuschak@us.dlapiper.com
                       DLA PIPER LLP (US)
                 5     2525 East Camelback Road, Suite 1000
                       Phoenix, Arizona 85016-4232
                 6     Tel: 480.606.5100
                 7     Fax: 480.606.5101
                       DLAPHX@us.dlapiper.com
                 8
                       Attorneys for Plaintiff
                 9     Stillwell Madison, LLC
               10
                                                 UNITED STATES DISTRICT COURT
               11
                                                         DISTRICT OF ARIZONA
               12
                       Stillwell Madison, LLC,                        )    CASE NO. CV-19-03563-PHX-SPL
               13                                                     )
                                            Plaintiff,                )    NOTICE OF VACATION OF
               14                                                     )    ARBITRATION HEARING
                              v.                                      )
               15                                                     )
                       Girardi & Keese, et al.                        )
               16                                                     )
                                            Defendants.
                                                                      )
               17
               18             Pursuant to the Court’s order (Doc. 24), Plaintiff notifies the Court that the arbitration
               19      hearing on the claims asserted in this action previously set to take place in October 2020 has
               20      been vacated due to Defendants’ non-payment of the required JAMS arbitration fees.
               21      ///
               22      ///
               23      ///
               24      ///
               25      ///
               26      ///
               27      ///
               28      ///
DLA P IPE R LLP (US)
P HOE NIX , A RIZONA
                                  Case 2:19-cv-03563-SPL Document 28 Filed 10/02/20 Page 2 of 3




                          1   Dated: October 2, 2020           DLA PIPER LLP (US)
                          2
                                                               By: s/ Kate L. Benveniste
                          3                                        LAURA SIXKILLER
                          4                                        laura.sixkiller@us.dlapiper.com
                                                                   KATE L. BENVENISTE
                          5                                        kate.benvensite@us.dlapiper.com
                                                                   DAVID ONUSCHAK
                          6                                        david.onuschak@us.dlapiper.com
                                                                   2525 East Camelback Road, Suite 1000
                          7                                        Phoenix, Arizona 85016-4232
                          8                                        Tel: 480.606.5100
                                                                   Fax: 480.606.5101
                          9
                                                                  Attorneys for Plaintiff
                     10                                           Stillwell Madison, LLC
                     11
                     12
                     13
                     14
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
DLA P I PER LLP (US)                                               -2-
   PHOE NI X, ARI ZO NA
                                  Case 2:19-cv-03563-SPL Document 28 Filed 10/02/20 Page 3 of 3




                          1                               CERTIFICATE OF SERVICE
                          2         I hereby certify that on October 2, 2020, I electronically filed the attached document
                          3   with the Clerk’s Office using the CM/ECF System, and a copy will be electronically served
                          4   on CM/ECF registrants in this action.
                          5         Patrick J. McGroder III
                                    BEUS GILBERT PLLC
                          6         701 North 44th Street
                          7         Phoenix, Arizona 85008
                                    Tel: 480.429.3000
                          8         P3@beusgilbert.com
                          9
                                    Phillip A. Baker
                     10             BAKER, KEENER & NAHRA, LLP
                                    633 West 5th Street, Suite 5500
                     11             Los Angeles, California 90071
                     12             Tel: 213.241.0900
                                    pbaker@bknlawyers.com
                     13
                     14             Attorneys for Defendants Girardi Keese,
                                    Thomas V. Girardi, and Erika N. Girardi
                     15
                     16                                                         s/ Stephanie Havell
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
DLA P I PER LLP (US)                                                      -3-
   PHOE NI X, ARI ZO NA
